BELCHER, Judge.
Appellant was convicted for the offense of possessing beer for the purpose of sale in a dry area on an information charging two separate offenses in separate counts. The punishment assessed was six months in jail and a fine of $500.00 in each count.
The statement of facts is in question and answer form and contains no index to any bills of exception. There are no formal bills of exception. Therefore, we find nothing presented which requires discussion. Art. 759a, Sec. 3, C.C.P.; Greenwood v. State, 157 Tex. Cr. Rep. 58, 246 S.W. 2d 191.
We have carefully read the statement of facts and the evidence discloses that on February 9, 1952, nine cases of beer were found by the officers on appellant’s premises, as alleged in Count One, and later, on July 18, 1952, three cases of beer were found on his premises, as alleged in Count Two. It was stipulated that on both dates above mentioned the area in ques*229tion was a dry territory. We are of the opinion that the evidence is sufficient to support the conviction.
Appellant’s brief contains two propositions, neither of which is based upon a proper bill of exception.
Appellant’s contention that the beer was for his own use was submitted to the jury. Appellant made no objection to the form of the charge, and the jury resolved the issue against him.
No error appearing in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.